DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 8/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fudeta et al ( 2013/0001637).
With respect to claim 21, Fudeta ‘637 teach a light emitting diode structure comprising: an n-doped layer, a single quantum well structure, and a p-doped layer, wherein the multiple
quantum well structure includes quantum well layer disposed  between n-doped barrier layers”13A or 15as shown in figure. 3(see para 0074, 0076, 0077, 0078, and 0082). Fudeta et al do not teach single quantum well. Admitted prior art teach single quantum well or multi quantum wells(see para 0008). It would have been obvious to one of ordinary skill in the art to modify the invention Fudeta et al by teachings admitted prior art of replacing  multi quantum well with single quantum well because Admitted prior art teach using either single quantum well or multiple quantum well.

With respect to claim 22, Fudeta ‘637 teach the light emitting diode structure of claim 21,
wherein the quantum well comprises InGaN as shown in figure.3(see para .(see para 0108,0111)
With respect to claim 23, Fudeta ‘637 teach the light emitting diode structure of claim 21,
comprising: a growth substrate”7”; an n-type layer”9,10” formed on the growth substrate “7”; a MQW active zone “11,13,15” grown on the n-type layer”9,10” to generate radiation; and an electron blocking laye”16”r, and a p-type layer”17,18. (see para 0089, 0116). Note that P-type AlGaN layer “16” in the invention of Fudeta acts as electron blocking layer by nature of wide bandgap material.
With respect to claim 24, Fudeta ‘637 teach the light emitting diode structure, wherein the
barrier layers “13A or 15A) comprise GaN.as shown in figure.3 (see par 0074, 0076, 0077, 0078, 0082)
With respect to claim 25, Fudeta ‘637 teach a method to reduce ratio of a surface area to a
volume in quantum-wells, the method comprising: providing an n-doped layer, a single quantum well structure , and  a p-doped  layer, wherein the single quantum well structure incudes  a quantum well layer disposed between n-doped barrier layers (see  figure.3  and see par 0074, 0076, 0077, 0078, 0082)
With respect to claim 26, Fudeta ‘637 teach the method to reduce a leakage of an
optoelectronic device, the method comprising: providing  the optoelectronic device comprising  an n-doped layer, a single quantum well  structure  and a p-doped layer, wh3erinthe single quantum well structure incudes a quantum well layer disposed between n-doped layers  barrier layers shown in figure.3 (see par 0074, 0076,0077, 0078, and 0082).
With respect to claim 27, modified invention of Fudeta et al ‘637 as modified by teaching Admitted prior art  would inherently  teach the micro light emitting diode structure, further comprising a uniform composition of indium in the single quantum well structure. figure.3 (see par 0074, 0076,0077, 0078, and 0082).
                                            Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded
in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to
overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A
web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal
Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.For more information about eTerminal Disclaimers, refer twww.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-20 of U.S. Patent No. 10,840,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim of instant
claims is encompassed by the scope of patented claims. See the main limitation all claims in the instant invention is “a quantum well-disposed between n-doped barrier layers” is common limitation of all patented limitation of patented claims. Instant claims are much broader than patented claims.
With respect to claim 27, Fudeta et al teach the micro light emitting diode structure of claim 21, further comprising a uniform composition of indium in the single quantum well structure.(see fig.1) .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/Primary Examiner, Art Unit 2816